Citation Nr: 1646211	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from November 1987 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

The Veteran appealed, and in February 2015, the Board granted service connection for PTSD, and denied an acquired psychiatric disorder other than PTSD. 

The appellant appealed the denial of service connection for an acquired psychiatric disability, other than PTSD, to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2015 decision.  That same month, the Court issued an Order vacating the February 2015 Board decision.  

In September 2015, the Board remanded the claim for additional development, which has been accomplished.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, other than PTSD, that was caused by his service, or that was caused or aggravated by a service-connected disability.





CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not caused by service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has an acquired psychiatric disorder, other than PTSD, that was caused by his active duty service, or that was caused or aggravated by a service-connected disability.  He has specifically argued that he has an acquired psychiatric disorder, other than PTSD, that was caused or aggravated by his service-connected PTSD and/or pain from his right knee disability.  See e.g., Veteran's statement (VA Form 9), received in July 2016.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. §  3.310 (2015).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disorder, will be service connected.  Allen v. Brown, 7 Vet. App. 439   (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2015).

VA's General Counsel  has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388 , 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel  precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  

With respect to tobacco-related disabilities, for claims filed after June 9, 1998 (as here), Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103 (a).

Service connection is currently in effect for PTSD, "status post repair, anterior cruciate ligament tear, right knee," and facial lip scar. 

The Veteran's discharge (DD From 214) shows that he participated in Operation Just Cause, and that his awards include the Combat Infantryman Badge.

The Veteran's service treatment records do not show any relevant psychiatric treatment, complaints, or diagnoses.  The Veteran's separation examination report, dated in October 1990, shows that his psychiatric condition was clinically evaluated as normal.  In the associated "report of medical history," the Veteran denied having a history of "nervous trouble of any sort," and indicated that he had a history of "frequent trouble sleeping," and "depression or excessive worry."  The "remarks" section notes worry and insomnia.   

As for the post-service medical evidence, VA progress notes, dated beginning in 2004, show treatment for complaints of psychiatric symptoms.  He was initially diagnosed with rule out psychosis disorder NOS (not otherwise specified), history of alcohol dependence, history of cannabis dependence, and nicotine dependence.  See VA progress noted, dated in May 2004.  He was also noted to have symptomatology related to cognitive dysfunction secondary to repeated traumatic head injuries, aggravated by possible PTSD and obsessive compulsive traits, and to have possible bipolar disorder.  Id.  The Axis I diagnoses were alcohol dependence, continuous, PTSD, history of psychosis NOS, probably due to alcohol use or withdrawal, history of cocaine dependence, history of cannabis dependence, and history of amphetamine dependence.  Id.  Subsequently-dated VA progress notes contains findings and diagnoses that include delusional disorder, schizoaffective disorder, and mood disorder.  

Reports from the Federal Bureau of Prisons, covering treatment provided between 2007 and 2008, note diagnoses of PTSD.  

A VA PTSD examination report, dated in June 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran was receiving treatment for either a mood disorder or bipolar disorder, and that his medications included Ziprasidone.  The Axis I diagnosis was schizoaffective disorder.  The examiner stated that the Veteran's symptoms were related to, or a part of, alcohol abuse, amphetamine abuse, and cocaine abuse.  The examiner concluded that the Veteran's symptoms are less likely as not caused by, or the result of, his military experience.  

A VA PTSD disability benefits questionnaire (DBQ), dated in April 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Axis I diagnosis was mild major depressive disorder.  The examiner concluded that the Veteran mood disorder is not due to his military service.  He explained that there is no evidence that his symptoms are a result of a military-related event.  The examiner stated, "In fact, his mild anxiety and consistent mood struggles are more likely a result of his past history of substance abuse."

As noted, a prior Board decision was vacated with the suggestion that a medical opinion should be obtained to address the question of whether it was at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disability, other than PTSD was the result of either service or a service connected disability.

In September 2015, the Board remanded this claim to comply with the instructions of the JMR.  The Board directed that, following obtaining any new medical treatment records, from VA or otherwise, that may have come into existence since the time the VBMS claims file was last updated by the AOJ, that the Veteran should be afforded a VA psychiatric examination, and that an opinion be obtained as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder other than PTSD is proximately due to or the result of the Veteran's service-connected PTSD disability, or has been aggravated by his service-connected PTSD disability.  

A VA mental disorders disability benefits questionnaire (DBQ), dated in March 2016, shows that the examiner (Dr. M) indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The report shows that the Veteran's social, educational, occupational, and mental health histories were taken and summarized, along with his current complaints, which included anxiety, mood swings, agitation, paranoid ideation, perpetual hallucinations, heart multiple voices daily, and poor sleep.  The report shows the following: the Veteran was afforded an examination.  Dr. M concluded that a mental disorder could not be diagnosed.  Dr. M explained that the Veteran had been administered two symptom validity screening measures to assess for psychological malingering.  Both instruments indicated symptom augmentation.  One of his scores indicated a strong likelihood (positive predicting power of 100 percent) of over-reporting symptoms.  He endorsed a rare combination of symptoms, to include unusual hallucinations that occur infrequently in psychiatric populations, an unusual symptoms course, extreme symptomatology, and reported negative image.  His score suggested exaggeration of symptom presentation and possible malingering of psychiatric illness.  In other words, the symptoms reported were not consistent with known psychopathology.  The presence of malingering does not preclude an actual psychiatric disorder, but it makes it difficult to determine the nature and extent of any psychiatric disorder present.  Psychological malingering reflects that the current response style deems it impossible to develop an accurate diagnosis without resorting to speculation.  

Results from the second screening measure were also significantly elevated above the recommended cutoff score for the identification of likely feigning.  The Veteran endorsed a high frequency of symptoms and impairment that is highly atypical of individuals who have genuine psychiatric or cognitive disorders.  This suggests a high likelihood of potential feigning.  He demonstrated elevations on all scales.  He endorsed unusual psychotic symptoms that are not typically present in actual psychiatric patients.  Such a presentation includes symptoms that are illogical or bizarre, that vary in extremity or course from documented symptoms of psychosis, or that occur very rarely.  This suggests that either the respondent is experiencing an actual psychotic disorder, if reporting psychotic symptoms, or that he is attempting to feign or exaggerate psychosis through endorsement of illogical, bizarre, or atypical symptoms.  Such a presentation includes symptoms that are illogical or inconsistent with symptoms of a neurologic disorder or that occur very rarely in neurologically impaired patients.  This suggests that the respondent's presentation is either highly atypical or inconsistent with the presentation of a patient who has genuine neurologic impairment, given the illogical, inconsistent, and/or atypical nature of symptoms that he endorsed.  He also endorsed symptoms of memory impairment that are inconsistent with patterns of impairment seen in brain dysfunction or injury.  Such a presentation includes endorsement of symptoms that differ from those experienced by brain-injured patients in terms of onset, course, or nature, and generally reflects an unsophisticated knowledge of a true amnestic disorder.  The Veteran reported cognitive incapacity or intellectual deficits that are inconsistent with capacities and knowledge typically present in individuals with cognitive or intellectual deficits.  He endorsed atypical feelings and symptoms of depression and anxiety that occur on a very infrequent basis as a symptom of an atypical affective disorder.  He endorsed several symptoms that are atypical among patients who have genuine affective disorders.  The Veteran endorsed an overall level of symptomatology and impairment that is highly atypical of patients with genuine psychiatric or cognitive disorders, resulting in a high likelihood of feigning or symptom exaggeration.  Nevertheless, there remains the remote possibility that he may actually be experiencing a very atypical psychotic disturbance or atypical neurologic or cognitive impairment.  

Dr. M noted the Veteran's diagnoses from his VA examinations conducted in 2011 and 2013, (mood disorder NOS, alcohol abuse, amphetamine abuse, cocaine abuse, and major depressive disorder), and his history of treatment for schizoaffective disorder, PTSD, and substance abuse.  However, she concluded that she was unable to corroborate that the Veteran suffers from PTSD, schizoaffective disorder, or any other mental disorder.  She explained that the Veteran's previous examinations "relied heavily" upon the Veteran's self-report of psychopathology, and that they did not include any objective symptom validity measures.  On current examination, two symptom validity measures indicated that the Veteran was "highly likely to be exaggerating his symptoms."  In addition, a review of the prior VA examinations revealed variance with information that had been documented in his treatment records with relation to Criterion A stressor (for PTSD).  As a consequence of these findings, Dr. M stated that she is unable to accept the Veteran's self-report of symptomatology, or impairment, at face value.  While individuals who present such a response bias may very well have mental health symptoms that are clinically significant and distressing.  She cannot determine within a reasonable degree of confidence that nature of his mental disorder and the severity of functional impairment.  Thus, no diagnosis is provided at this time.  She cannot determine what, if any, symptoms the Veteran currently experiences due to the evidence of significant symptom exaggeration.  Due to the significant concerns regarding the credibility of the Veteran's self-reported psychological symptoms, she cannot ethically provide a diagnosis at this time.  The provision of any diagnosis within the context of the Veteran's objective psychological testing results and inconsistent self-report would be unethical and require her to resort to mere speculation.  

As an initial matter, the Veteran is found not to be an accurate historian.  The Veteran is shown to have reported a history of having been incarcerated for a total of about five years, and is shown to have been incarcerated during part of the period on appeal.  He has reported that he was incarcerated due to narcotics (to include manufacture of methamphetamine) and assault charges.  See e.g., VA progress notes, dated in October 2015 and June 2016.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  He is also shown to have received psychiatric treatment that includes notations and complaints of psychotic symptoms, which suggest he may be responding to internal stimuli.  Id.  In addition, his most recent VA examination shows that two symptom validity measures were determined to indicate that the Veteran was "highly likely to be exaggerating his symptoms," and that the examiner concluded that she was therefore unable to accept the Veteran's self-report of symptomatology, or impairment, at face value.  Id.  Given the foregoing, the Veteran is found not to be an accurate historian as to his psychiatric symptomatology.  Id.; see also Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board finds that the claim must be denied.  The Veteran's service treatment records have been discussed.  They do not show any relevant treatment, findings, or diagnoses.  His psychiatric condition was clinically evaluated as normal upon separation from service.  There were complaints of depression and worry upon separation from service, but no relevant findings or diagnosis at that time.  Given the foregoing, a chronic psychiatric condition (with the possible exception of PTSD) is not shown during service.  See 38 C.F.R. § 3.303(b).  

The Board further finds that the evidence is insufficient to show that the Veteran currently has an acquired psychiatric disorder other than PTSD that is due to service, or that was caused or aggravated by a service-connected disability.  

To the extent that the VA progress notes show that the Veteran has post-service diagnoses involving alcohol, nicotine, and substance abuse, compensation may not be awarded for this, even if such were shown during service.  See 38 U.S.C.A. §§ 105, 1103, 1131; 38 C.F.R. § 3.301(c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1991).  

The March 2016 VA DBQ shows that the examiner determined that two symptom validity measures indicated that the Veteran was "highly likely to be exaggerating his symptoms."  She concluded that she was therefore unable to accept the Veteran's self-report of symptomatology, or impairment, at face value, and that she could not ethically provide a diagnosis, as to do so would be unethical and require her to resort to mere speculation.  Given the foregoing, the examiner provided a sufficient rationale for her inability to provide a diagnosis and an etiological opinion.  Jones v. Shinseki, 23 Vet. App. 383 (2010).  The March 2016 VA opinion is the most recent opinion of record, and it shows that the Veteran's symptom exaggeration effectively prevents medical professionals from determining whether or not he has an acquired psychiatric disorder other than PTSD, and, if so, its etiology.  Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  A claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an acquired psychiatric disorder other than PTSD, and that the claim must be denied.

The Board has considered the diagnoses in the June 2011 and April 2013 VA examination reports, as well as other VA and non-VA evidence.  However, this evidence is insufficiently probative to warrant a grant of the claim.  None of this evidence includes a competent opinion in favor of the claim on any basis, to include as due to service, or as secondary to a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  In addition, apart from the VA examination reports, none of this evidence is shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Furthermore, in contrast to the March 2016 VA DBQ, which is the most recent opinion of record, none of this evidence indicates that it was based on objective test results.  Madden; Boggs.  There is no evidence to show that a psychosis was manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an acquired psychiatric disorder other than PTSD, and that the claim must be denied.

In reaching this decision, the Board has considered that speculative evidence should not be characterized as negative in nature and utilized as probative evidence in order to deny a claim.  See Fagan v. Shinseki, 583 F.3d 1282, 1289 (Fed, Cir. 2009); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The March 2016 VA medical examiner essentially noted that inaccurate self-reporting does not rule out the presence of mental health symptoms.  However, these comments do not provide a basis for a grant of the claim.  There is no competent opinion of record which affirmatively links an acquired psychiatric disorder other than PTSD to the Veteran's service, or to a service-connected disability.  Dr. M stated that there is "a remote possibility" that the Veteran may actually be experiencing a very atypical psychotic disturbance or atypical neurologic or cognitive impairment.  This does not meet the burden of proof, and she later qualified her opinion to state that "the provision of any diagnosis within the context of the Veteran's objective psychological testing results and inconsistent self-report would be unethical and require her to resort to mere speculation."  Current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102 (2015); see also Jones v. Shinseki, 23 Vet. App. 382 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  The Board has determined that the most current and probative evidence shows that the Veteran's symptom exaggeration effectively prevents medical professionals from determining whether or not he has an acquired psychiatric disorder other than PTSD, and from providing an etiological opinion.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran has been found to be an inaccurate historian.  The Board has determined that an acquired psychiatric disorder (other than PTSD) is not currently shown, and to the extent it is shown neither began during nor was otherwise caused by his military service.  More specifically, the Veteran's symptom exaggeration forecloses obtaining a reliable diagnosis and etiological opinion.  Given the foregoing, the Board finds that the evidence outweighs the Veteran's contentions to the effect that he has an acquired psychiatric disorder, other than PTSD, due to his service, or a service-connected disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination, and he has been determined to not have an acquired psychiatric disorder other than PTSD that is related to his service.  

In September 2015, the Board remanded this claim.  The Board directed that all additional relevant medical records be obtained, and in August 2016 this was done.  The Board also directed that an opinion be obtained on the issue of secondary service connection.  In response, the Veteran was afforded an examination.  The examiner concluded that a diagnosis and an opinion could not be provided due to the Veteran's symptom exaggeration.  Roberts v. West, 13 Vet.App. 185, 189 (1999) (holding that "the fact that [a] medical opinion was inconclusive ... does not mean that the examination was inadequate.").  The Board has considered that the March 2016 VA examiner indicated that DSM-5 was used.  See 70 Fed. Reg. 45,093 (Aug. 4, 2014).  However, medical reports should be read as a whole, in their full context.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  In this case, the report makes clear that a diagnosis and etiological opinion could be provided due to symptom exaggeration.  It is therefore clear that no prejudice accrues to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


